United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3986
                                   ___________

Richard M. Elbert,                        *
                                          *
              Appellant,                  *
                                          *
       v.                                 *   Appeal from the United States
                                          *   District Court for the
City of Kansas City, Missouri; Kansas *       Western District of Missouri.
City Police Department; John Does,        *
L-6; Board of Police Commissioners;       *
J. Agnew; Major Steve Staffer;            *       [UNPUBLISHED]
Captain Ron Canaday; Brent Marchant; *
Jerold Cox; C. Penyweit; Gary Knapp; *
Robert Wayne, also known as Robert        *
Wynne; James Corwin, also known as *
Cpt. James Carwin; James A. Kreilbergs;*
Sgt. Phil Stockard; Matt Rog, also        *
known as Rog Badge; Dale Close,           *
Legal Advisor for the Kansas City,        *
Missouri Police Department; Captain       *
Nathan McHale, Kansas City, Missouri *
Police Officer, in his individual and     *
official capacity; Sgt. Cy Ritter, Kansas *
City Police Officer, in his individual    *
and official capacity; Sgt. Ell; Sgt.     *
Francis; Sgt. Podraza; Officer Bush;      *
Officer Hall; Officer Rodriguez;          *
Officer Millen; Officer Busen; Officer *
Blumquist; Officer Ledoux; Sgt. Arndt; *
Sgt. Mulloy; Officer Pelter; Officer      *
Metzger; Officer P. Smith; Officer        *
Abraham; Officer Gibson; Officer          *
Emery; Officer Delameter; Officer        *
Velaquez; Officer R. Smith; Officer      *
Wadle; Captain Dennis Buck; Detective    *
Panuco; Detective Mueller; Detective     *
Stockdale; Detective Hernandez;          *
Detective Laningham; Detective           *
Monroe; Officer Edwards; Detective       *
Vessar; Officer Perez; George Graven,    *
Assistant Fire Marshall,                 *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: March 7, 2001
                               Filed: March 12, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Richard M. Elbert appeals from the district court’s1 adverse grant of summary
judgment on some of the claims, and from the judgment entered by the court2 on an
adverse jury verdict on the remaining claims, in his civil rights action against various
Kansas City government entities and officials. Having carefully reviewed the file and
the parties’ submissions on appeal, we affirm for the reasons stated in the district
court’s thorough orders. See 8th Cir. R. 47B. We deny Elbert’s request for a trial
transcript to be prepared at government expense.


      1
      The Honorable Joseph E. Stevens, Jr., late a United States District Judge for the
Western District of Missouri.
      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-